Plaintiff has filed a petition in this Court for mandamus to compel defendants to deliver to it for inspection the 1942 assessment roll of the defendant city of Bessemer. Defendants have answered and deny plaintiff's right to the writ. Upon hearing and due consideration of the cause, it appears to the court that by statutory provision it is the plain duty of the defendants or such of them as have in their possession the assessment roll to deliver the same to plaintiff for its inspection. See 1 Comp. Laws 1929, § 3547 (Stat. Ann. § 7.210). The right of the State tax commission to inspect and review an assessment roll cannot be defeated by summary action on the part of the assessing officers in completing the roll and delivering it with warrant attached to the tax collecting officer following its *Page 472 
approval by the local board of review. A reasonable time must intervene within which the State tax commission may have opportunity to act. Our decision in Detroit Edison Co. v. Cityof Detroit, 297 Mich. 583, must be construed in the light of the above holding.
Mandamus and injunctive relief are granted in accordance with the prayer of the petition.
CHANDLER, C.J., and NORTH, STARR, BUTZEL, and BUSHNELL, JJ., concurred. BOYLES, WIEST, and SHARPE, JJ., did not sit.